Examiner’s Comment
This application is in condition for allowance except for the presence of claims 9-20 directed to inventions non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.  
The examiner has acknowledged applicant’s remarks stating “Applicants amends withdrawn claims 11, 13 and 14 to facilitate their rejoinder.” on page 9 of the reply filed on May 19, 2021.  However, the amendments to withdrawn claims 11, 13 and 14 do not facilitate their rejoinder since they depend  indirectly from a withdrawn independent claim 9, which is not in condition for rejoinder.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In view of the amendments to claims 1 and 3-5, the cancellation of claim 8, and the applicant reasons for allowance indicated in the remarks on pages 7-9 of the reply filed on May 19, 2021, which the examiner adopts as the reasons for allowance, claims 1-7 are in condition for allowance.  	Thus, all objections and rejections in the prior Office action have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Robert Sandy/Primary Examiner, Art Unit 3677